Title: To James Madison from James Anderson, 6 November 1802 (Abstract)
From: Anderson, James
To: Madison, James


6 November 1802, Paris. Acknowledges JM’s letter of 11 June [not found] containing the standing instructions to consuls and vice-consuls, a circular letter to consuls and collectors of customs, the form of a bill of health, and his commission as commercial agent at Cette. Is grateful for the confidence JM and Jefferson have placed in him and will “strenuously endeavour to merit the same.” Transmits his bond signed by his friends Skipwith and Holker. Will leave for Cette as soon as possible.
 

   
   RC (DNA: RG 59, CD, Cette, vol. 1). 2 pp. Docketed by Wagner as received 17 Mar.



   
   For JM’s standing instructions and circular letter to consuls and Gallatin’s circular letter to collectors of customs, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 1:288–89, 2:1–4 and n. 1.



   
   A full transcription of this document has been added to the digital edition.

